Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 16-18, line 1 of each claim, note that the recitation of “the dielectric material layer” lacks proper antecedent basis, since no “dielectric material layer” has been properly defined in the chain of dependency (note that it appears that claims 16-18 should all depend from claim 15, instead of claim 14, since claim 15 defines “a dielectric material layer”). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7-10, and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yokoyama (US2017/0033769 A1) .

claims 1, 7 and 13, Yokoyama teaches in Fig. 24 a radio frequency ladder filter comprising: 
An input (T1) and an output (T2); 
A plurality of series resonators (S1-S4) connected in series between the input and the output; 
A plurality of shunt resonators (P1-P4), each of the plurality of shunt resonators electrically connected between a pair of adjacent ones of the plurality of series resonators and ground.
Based on related Fig. 22 at least one of the plurality of shunt resonators being a film bulk acoustic wave resonator (FBAR) including:
A piezoelectric film (14) disposed in a central region (20a) defining a main active domain in which a main acoustic wave is generated during operation and in recessed frame regions (20b) disposed laterally on opposite sides of the central region, and an electrode (16a) disposed on an upper surface of the piezoelectric film, the electrode having a lesser thickness in the recessed frame regions than the thickness of the electrode in the central region to increase a quality factor of the FBAR (See Paragraph [0042], last 5 lines therein).
In regards to claim 2, 8 and 14, based on related Fig. 4A, the at least one FBAR can further comprises raised frame regions (68d) disposed laterally on opposite sides of the recessed frame regions from the central region, the thickness of the electrode in the raised frame regions being greater than the thickness of the electrode in the recessed frame regions.
In regards to claims 3, 4, 9, 10, 15 and 16, based on Fig. 22, the at least one FBAR comprises a dielectric/passivation layer (24) disposed on an upper surface of the electrode (16a), wherein the thickness of the dielectric/passivation layer is uniform in the recessed frame regions (20b) and central region (20a).
Allowable Subject Matter

Claims 5, 6, 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	Claims 17 and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

	The most relevant prior art reference is Yokoyama as disclosed above. However Yokoyama does not teach: in regards to claims 5, 11 and 17, wherein a thickness of the dielectric material layer in the recessed frame regions is greater than the thickness of the dielectric material layer in the central region; and in regards to claims 6, 12 and 18, wherein a thickness of the dielectric material layer in the recessed frame regions is less than the thickness of the dielectric material layer in the central region. Thus the applicant claimed inventions have been determined to be novel and non-obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L SALAZAR JR whose telephone number is (571)272-9326. The examiner can normally be reached between 830am - 5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 5712721988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE L SALAZAR JR/Examiner, Art Unit 2843                                                                                                                                                                                                        

/RAKESH B PATEL/Primary Examiner, Art Unit 2843